Moyer, C.J.,
dissenting.
{¶ 22} I respectfully dissent from the conclusion that respondent’s conduct was not prejudicial to the administration of justice under DR 1-102(A)(5). Even though no apparent harm resulted from respondent’s conduct, respondent nonetheless chose to ignore a court order. Such conduct, in my view, violates DR 1-102(A)(5). Moreover, I disagree with the sanction imposed on respondent. I believe that a six-month suspension, with a conditional stay, would be a more appropriate sanction.
O’Connor and Lanzinger, JJ., concur in the foregoing dissenting opinion.